COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-052-CV
 
MICHAEL IRVIN                                                                   APPELLANT
 
V.
 
SHAWN VANDERGRIFT                                                           APPELLEE
                                                                                                        
                                              ------------
             FROM THE 16TH DISTRICT COURT OF
DENTON COUNTY
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
Michael
Irvin appeals from the trial court=s
February 6, 2008 order providing for sanctions against Irvin=s
attorney, Larry Friedman.  On February
21, 2008, we notified the parties that we were concerned that this court lacks
jurisdiction over this appeal because the order for sanctions did not appear to
be a final judgment or an appealable, interlocutory order.  We indicated that this case could be
dismissed for want of jurisdiction if the parties did not show grounds for
continuing the appeal by March 3, 2008.   





By
letter dated February 26, 2008, Irvin=s
attorney, Carter Boisvert,[2]
informed us that he filed a notice of appeal because he intended to appeal the
sanctions order once a final judgment was rendered and later decided to request
mandamus relief as well.  Further, he
agrees that this court cannot proceed with an appeal of the February 6, 2008
order until a final judgment is rendered.    Accordingly,
because the order dated February 6, 2008, is neither a final judgment nor an
appealable interlocutory order,[3]
we dismiss this appeal for want of jurisdiction.[4]
PER CURIAM
 
 
PANEL A: 
CAYCE, C.J.; DAUPHINOT and MCCOY, JJ. 
 
DELIVERED: 
March 20, 2008




    [1]See
Tex. R. App. P. 47.4.


    [2]Attorneys
Friedman and Boisvert practice in the same law firm. 


    [3]See
Tex. Civ. Prac. & Rem. Code Ann.
' 51.014(a) (Vernon Supp.
2007) (listing interlocutory orders); Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001) (providing general rule that an appeal may be taken
only from a final judgment); Byrd v. Byrd, No. 02-07-00404-CV, 2008 WL
204511, at *1 (Tex. App.CFort Worth Jan. 24, 2008,
no pet.) (mem. op.) (dismissing appeal for want of jurisdiction because
sanctions order is neither a final judgment nor an appealable interlocutory
order).  


    [4]See
Tex. R. App. P. 42.3(a), 43.2(f).